                    Case 19-11240-LSS           Doc 418       Filed 07/19/19         Page 1 of 8




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                       :
In re:                                                 :       Chapter 11
                                                       :
FTD Companies, Inc., et al.,1                          :       Case No. 19-11240 (LSS)
                                                       :
                    Debtors.                           :       (Jointly Administered)
                                                       :
                       NOTICE OF AGENDA OF MATTERS SCHEDULED
                      FOR HEARING ON JULY 23, 2019 AT 10:00 A.M. (EDT)2

 I.       WITHDRAWN MATTERS:

          1.         Motion of Randstad General Partner (US), LLC and Randstad North America,
                     Inc. for Entry of an Order Authorizing the Filing Under Seal of Certain Exhibits
                     to Their Motion to (I) Compel the Debtors to Assume or Reject Their Contracts
                     with Randstad, and (II) Post a $1,500,000 Deposit for Post-Petition
                     Administrative Claims and Obligations [Docket No. 203 – filed June 25, 2019]
                     (the “Motion to Seal”)

                     Objection/Response Deadline:              July 16, 2019 at 4:00 p.m. (ET)

                     Objection / Responses Received:

                     A.        Objection of Bank of America, N.A. to Motion to Compel (D.I. 205),
                               Motion to Shorten Notice (D.I. 206), and Motion to Seal (D.I. 203) of
                               Randstad General Partner (US), LLC and Randstad North America, Inc.
                               [Docket No. 250 - filed June 28, 2019]


 1
          The Debtors are the following 15 entities (the last four digits of their respective taxpayer identification
          numbers, if any, follow in parentheses): FTD Companies, Inc. (5852); Bloom That, Inc. (9936); Florists'
          Transworld Delivery, Inc. (6960); FlowerFarm, Inc. (2852); FSC Denver LLC (7104); FSC Phoenix LLC
          (7970); FTD, Inc. (1271); FTD.CA, Inc. (7556); FTD.COM Inc. (4509); FTD Group, Inc. (9190); FTD
          Mobile, Inc. (7423); Giftco, LLC (5832); Provide Cards, Inc. (3462); Provide Commerce LLC (0019); and
          Provide Creations, Inc. (8964). The Debtors' noticing address in these chapter 11 cases is 3113 Woodcreek
          Drive, Downers Grove, IL 60515.
 2
          The hearing will be held before The Honorable Laurie Selber Silverstein at the United States Bankruptcy
          Court for the District of Delaware, 824 North Market Street, 6th Floor, Courtroom 2, Wilmington,
          Delaware 19801. Any person who wishes to appear telephonically at the July 23, 2019 hearing must
          contact COURTCALL, LLC at 866-582-6878 prior to the hearing to register his/her telephonic appearance
          in accordance with the Instructions for Telephonic Appearances Effective January 5, 2005, Revised May
          11, 2018.



 RLF1 21488741v.1
                   Case 19-11240-LSS       Doc 418       Filed 07/19/19   Page 2 of 8



                   Related Documents:

                   i.     Motion of Randstad General Partner (US), LLC and Randstad North
                          America, Inc. to (I) Compel the Debtors to Assume or Reject Their
                          Contracts with Randstad, and (II) Post a $1,500,000 Deposit for Post-
                          Petition Administrative Claims and Obligations (SEALED) [Docket No.
                          204 – filed June 25, 2019]

                   ii.    Motion of Randstad General Partner (US), LLC and Randstad North
                          America, Inc. to (I) Compel the Debtors to Assume or Reject Their
                          Contracts with Randstad, and (II) Post a $1,500,000 Deposit for Post-
                          Petition Administrative Claims and Obligations (REDACTED) [Docket
                          No. 205 – filed June 25, 2019]

                   iii.   Motion of Randstad General Partner (US), LLC and Randstad North
                          America, Inc. for Entry of an Order Shortening the Notice and Objection
                          Periods for Their Motion to (I) Compel the Debtors to Assume or Reject
                          Their Contracts with Randstad, and (II) Post a $1,500,000 Deposit for
                          Post-Petition Administrative Claims and Obligations [Docket No. 206 –
                          filed June 25, 2019]

                   iv.    Notice of Withdrawal of Motion of Randstad General Partner (US), LLC
                          and Randstad North America, Inc. for Entry of an Order Shortening the
                          Notice and Objection Periods for Their Motion to (I) Compel the Debtors
                          to Assume or Reject Their Contracts with Randstad, and (II) Post a
                          $1,500,000 Deposit for Post-Petition Administrative Claims and
                          Obligations [Docket No. 251 – filed June 28, 2019]

                   v.     Amended Notice of Motion and Hearing [Docket No. 315 – filed July 2,
                          2019]

                   Status: Counsel for Randstad General Partner (US), LLC and Randstad North
                           America, Inc. has informed counsel for the Debtors that they intend to
                           withdraw the Motion to Seal. Accordingly, the hearing on this matter is
                           no longer necessary.

         2.        Motion of Randstad General Partner (US), LLC and Randstad North America,
                   Inc. to (I) Compel the Debtors to Assume or Reject Their Contracts with
                   Randstad, and (II) Post a $1,500,000 Deposit for Post-Petition Administrative
                   Claims and Obligations (SEALED) [Docket No. 204 – filed June 25, 2019] (the
                   "Motion to Compel")

                   Objection/Response Deadline:          July 16, 2019 at 4:00 p.m. (ET)

                   Objection / Responses Received:



                                                     2
RLF1 21488741v.1
                   Case 19-11240-LSS      Doc 418      Filed 07/19/19   Page 3 of 8



                   A.     Objection of Bank of America, N.A. to Motion to Compel (D.I. 205),
                          Motion to Shorten Notice (D.I. 206), and Motion to Seal (D.I. 203) of
                          Randstad General Partner (US), LLC and Randstad North America, Inc.
                          [Docket No. 250 - filed June 28, 2019]

                   B.     Debtors' (A) Objection to Randstad's Motion to Compel and (B) Reply in
                          Support of Debtors' Rejection Motion [Docket No. 398 – filed July 16,
                          2019]

                   Related Documents:

                   i.     Motion of Randstad General Partner (US), LLC and Randstad North
                          America, Inc. for Entry of an Order Authorizing the Filing Under Seal of
                          Certain Exhibits to Their Motion to (I) Compel the Debtors to Assume or
                          Reject Their Contracts with Randstad, and (II) Post a $1,500,000 Deposit
                          for Post-Petition Administrative Claims and Obligations [Docket No. 203
                          – filed June 25, 2019]

                   ii.    Motion of Randstad General Partner (US), LLC and Randstad North
                          America, Inc. to (I) Compel the Debtors to Assume or Reject Their
                          Contracts with Randstad, and (II) Post a $1,500,000 Deposit for Post-
                          Petition Administrative Claims and Obligations (REDACTED) [Docket
                          No. 205 – filed June 25, 2019]

                   iii.   Motion of Randstad General Partner (US), LLC and Randstad North
                          America, Inc. for Entry of an Order Shortening the Notice and Objection
                          Periods for Their Motion to (I) Compel the Debtors to Assume or Reject
                          Their Contracts with Randstad, and (II) Post a $1,500,000 Deposit for
                          Post-Petition Administrative Claims and Obligations [Docket No. 206 –
                          filed June 25, 2019]

                   iv.    Notice of Withdrawal of Motion of Randstad General Partner (US), LLC
                          and Randstad North America, Inc. for Entry of an Order Shortening the
                          Notice and Objection Periods for Their Motion to (I) Compel the Debtors
                          to Assume or Reject Their Contracts with Randstad, and (II) Post a
                          $1,500,000 Deposit for Post-Petition Administrative Claims and
                          Obligations [Docket No. 251 – filed June 28, 2019]

                   v.     Amended Notice of Motion and Hearing [Docket No. 315 – filed July 2,
                          2019]

                   Status: Counsel for Randstad General Partner (US), LLC and Randstad North
                           America, Inc. has informed counsel for the Debtors that they intend to
                           withdraw the Motion to Compel. Accordingly, the hearing on this matter
                           is no longer necessary.



                                                   3
RLF1 21488741v.1
                   Case 19-11240-LSS        Doc 418      Filed 07/19/19    Page 4 of 8



II.      UNCONTESTED MATTERS WITH CERTIFICATES OF NO OBJECTION:

         3.        Application of the Official Committee of Unsecured Creditors for Entry of an
                   Order Authorizing the Employment and Retention of Kelley Drye & Warren LLP
                   as Lead Counsel Nunc Pro Tunc to June 12, 2019 [Docket No. 297 – filed July 2,
                   2019]

                   Objection/Response Deadline:          July 16, 2019 at 4:00 p.m. (ET)

                   Objection / Responses Received:       None.

                   Related Documents:

                   i.     Certificate of No Objection Regarding Docket No. 297 [Docket No. 406 –
                          filed July 17, 2019]

                   ii.    Proposed form of Order

                   Status: On July 17, 2019, the Official Committee of Unsecured Creditor (the
                           "Committee") filed a certificate of no objection regarding this matter.
                           Accordingly, a hearing on this matter is only necessary to the extent the
                           Court has questions or concerns.

         4.        Application of the Official Committee of Unsecured Creditors for Entry of an
                   Order Authorizing the Retention and Employment of Benesch, Friedlander,
                   Coplan & Aronoff LLP as Delaware Counsel to the Official Committee of
                   Unsecured Creditors, Nunc Pro Tunc to June 12, 2019 [Docket No. 298 – filed
                   July 2, 2019]

                   Objection/Response Deadline:          July 16, 2019 at 4:00 p.m. (ET)

                   Objection / Responses Received:       None.

                   Related Documents:

                   i.     Certificate of No Objection Regarding Docket No. 298 [Docket No. 407 –
                          filed July 17, 2019]

                   ii.    Proposed form of Order

                   Status: On July 17, 2019, the Committee filed a certificate of no objection
                           regarding this matter. Accordingly, a hearing on this matter is only
                           necessary to the extent the Court has questions or concerns.

         5.        Application for Entry for an Order Authorizing and Approving the Employment
                   of Province, Inc. as Financial Advisor to the Official Committee of Unsecured
                   Creditors Effective as of June 14, 2019 [Docket No. 299 – filed July 2, 2019]

                                                     4
RLF1 21488741v.1
                   Case 19-11240-LSS        Doc 418      Filed 07/19/19    Page 5 of 8



                   Objection/Response Deadline:          July 16, 2019 at 4:00 p.m. (ET)

                   Objection / Responses Received:       None.

                   Related Documents:

                   i.     Certificate of No Objection Regarding Docket No. 299 [Docket No. 408 –
                          filed July 17, 2019]

                   ii.    Proposed form of Order

                   Status: On July 17, 2019, the Committee filed a certificate of no objection
                           regarding this matter. Accordingly, a hearing on this matter is only
                           necessary to the extent the Court has questions or concerns.

         6.        Motion of the Debtors for an Order (I) Establishing Bar Dates for (A) Filing
                   Proofs of Claim and (B) Assertion of Postpetition Administrative Expense
                   Claims, (II) Approving the Form and Manner of Notice Thereof, and
                   (III) Granting Related Relief [Docket No. 344 – filed July 9, 2019]

                   Objection/Response Deadline:          July 16, 2019 at 4:00 p.m. (ET)

                   Objection / Responses Received:       None.

                   Related Documents:

                   i.     Certificate of No Objection Regarding Motion of the Debtors for an Order
                          (I) Establishing Bar Dates for (A) Filing Proofs of Claim and
                          (B) Assertion of Postpetition Administrative Expense Claims,
                          (II) Approving the Form and Manner of Notice Thereof, and (III) Granting
                          Related Relief [Docket No. 410 – filed July 17, 2019]

                   Status: On July 17, 2019, the Debtors filed a certificate of no objection regarding
                           this matter. Accordingly, a hearing on this matter is only necessary to the
                           extent the Court has questions or concerns.

III.     MATTER WITH CERTIFICATION OF COUNSEL:

         7.        Motion of the Official Committee of Unsecured Creditors for an Order
                   Determining that the Committee is Not Required to Provide Access to
                   Confidential or Privileged Information of the Debtors [Docket No. 303 – filed
                   July 2, 2019]

                   Objection/Response Deadline:          July 16, 2019 at 4:00 p.m. (ET)

                   Objection / Responses Received:


                                                     5
RLF1 21488741v.1
                   Case 19-11240-LSS       Doc 418       Filed 07/19/19   Page 6 of 8



                   A.     Informal Comments from the Debtors (the "Comments")

                   Related Documents:

                   i.     Certification of Counsel Regarding Docket No. 303 [Docket No. 409 –
                          filed July 17, 2019]

                   Status: On July 17, 2019, the Committee submitted a revised form of order
                           resolving the Comments under certification of counsel. Accordingly, a
                           hearing on this matter is only necessary to the extent the Court has
                           questions or concerns.

IV.      CONTESTED MATTER GOING FORWARD:

         8.        Omnibus Motion of the Debtors for an Order (I) Authorizing the Debtors to (A)
                   Reject Certain Unexpired Leases Nunc Pro Tunc to the Rejection Effective Date
                   and (B) Abandon any Personal Property that Remains at the Facilities and (II)
                   Granting Certain Related Relief [Docket No. 252 –filed June 28, 2019]

                   Objection/Response Deadline:          July 12, 2019 at 4:00 p.m. (ET)

                   Objection / Responses Received:

                   A.     Limited Objection of NJIND Melrich Road, LLC to Omnibus Motion of
                          the Debtors for an Order (I) Authorizing the Debtors to (A) Reject Certain
                          Unexpired Leases Nunc Pro Tunc to the Rejection Effective Date and (B)
                          Abandon any Personal Property that Remains at the Facilities and (II)
                          Granting Certain Related Relief [Docket No. 347 – filed July 12, 2019]

                   B.     Informal Response of Miac Business Park, LLC, successor to CSMC
                          2007-C1 Air Center, LLC

                   C.     Informal Response of Legacy Rancho Cucamonga Associates

                   Related Documents:

                   i.     Reply of the Debtors in Support of the Omnibus Motion of the Debtors for
                          an Order (I) Authorizing the Debtors to (A) Reject Certain Unexpired
                          Leases Nunc Pro Tunc to the Rejection Effective Date and (B) Abandon
                          any Personal Property that Remains at the Facilities and (II) Granting
                          Certain Related Relief [Docket No. 413 –filed July 18, 2019]

                   Status: The hearing on this matter is going forward.

         9.        Motion of Debtors for an Order Approving Rejection, Nunc Pro Tunc to the
                   Rejection Date, of Contracts with Randstad [Docket No. 258 –filed June 28,
                   2019]

                                                     6
RLF1 21488741v.1
                   Case 19-11240-LSS       Doc 418       Filed 07/19/19   Page 7 of 8



                   Objection/Response Deadline:          July 12, 2019 at 4:00 p.m. (ET)


                   Objection / Responses Received:

                   A.     Objection of Randstad General Partner (US), LLC and Randstad North
                          America, Inc. to Motion of the Debtors for an Order Approving Rejection,
                          Nunc Pro Tunc to the Rejection Date, of Contracts with Randstad [Docket
                          No. 348 – filed July 12, 2019]

                   B.     Debtors' (A) Objection to Randstad's Motion to Compel and (B) Reply in
                          Support of Debtors' Rejection Motion [Docket No. 398 – filed July 16,
                          2019]

                   Related Documents: None.

                   Status: The hearing on this matter is going forward.




                                                     7
RLF1 21488741v.1
                   Case 19-11240-LSS   Doc 418   Filed 07/19/19     Page 8 of 8




Dated: July 19, 2019                      Respectfully submitted,
       Wilmington, Delaware

                                           /s/ Megan E. Kenney
                                          Daniel J. DeFranceschi (No. 2732)
                                          Paul N. Heath (No. 3704)
                                          Brett M. Haywood (No. 6166)
                                          Megan E. Kenney (No. 6426)
                                          RICHARDS, LAYTON & FINGER, P.A.
                                          One Rodney Square
                                          920 N. King Street
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 651-7700
                                          Facsimile: (302) 651-7701
                                          Email: defranceschi@rlf.com
                                                  heath@rlf.com
                                                  haywood@rlf.com
                                                  kenney@rlf.com

                                                 -and-

                                          Heather Lennox (admitted pro hac vice)
                                          Thomas A. Wilson (admitted pro hac vice)
                                          JONES DAY
                                          901 Lakeside Avenue
                                          Cleveland, Ohio 44114
                                          Telephone: (216) 586-3939
                                          Facsimile: (216) 579-0212
                                          Email: hlennox@jonesday.com
                                                 tawilson@jonesday.com

                                          Brad B. Erens (admitted pro hac vice)
                                          Caitlin K. Cahow (admitted pro hac vice)
                                          JONES DAY
                                          77 West Wacker
                                          Chicago, Illinois 60601
                                          Telephone: (312) 782-3939
                                          Facsimile: (312) 782-8585
                                          Email: bberens@jonesday.com
                                                  ccahow@jonesday.com

                                          ATTORNEYS FOR DEBTORS AND
                                          DEBTORS IN POSSESSION



                                             8
RLF1 21488741v.1
